McCulloch, C. J., (dissenting). The question sought to be presented for decision on this appeal -is whether or not the charge of embezzlement, by misappropriating bales of cotton and the charge of embezzlement by misappropriating the proceeds of the same bales of cotton can be joined in different counts of a single indictment. This is a clear-cut question of law, and the prosecuting attorney and Attorney General seek to obtain the opinion of the conrt thereon, hut the majority have announced the conclusion that the appeal should be dismissed for the reason that it is not of sufficient importance to warrant the appeal. It seems to me that in reaching that conclusion it puts this court in the attitude of usurping the authority expressly delegated by statute to the prosecuting attorney and the Attorney General. Crawford & Moses’ Digest, §§ 3410, 3411. Under the provisions of the statute it requires the concurrence of both of those officers in order to take an appeal to this court. The prosecuting attorney must first pray for the appeal and submit the transcript to the Attorney General, then the Attorney General may perfect the appeal by lodging the transcript with the clerk of the Supreme Court. The statute (§ 3411) provides that, when the Attorney General “is satisfied that error has been committed to the prejudice of the State,, and upon which it is important, to the correct and uniform administration of the criminal law, that the Supreme Court should decide, he may * * * take the appeal.” This very language of the lawmakers commits to the Attorney General, who is the chief law officer of the State, the duty of determining whether or not a question of law involved in a criminal case is of sufficient importance to warrant taking the opinion of the Supreme Court. I think that the prior decisions of this court show that such has been the interpretation placed on the statute. In State v. Dulaney, 87 Ark. 17, Chief Justice Hill, speaking for the court, after calling attention to the provisions of the statute, said: * “This is a method afforded law officers of the State to take the opinion of the Supreme Court upon questions which they consider important .to the correct and uniform administration of the criminal law. ” It is true that we have held, in several cases cited in the majority opinion, that, where nothing is involved except the legal sufficiencv of the evidence, the case on its face shows it cannot become a precedent in other cases, and is therefore not of sufficient importance to justify an appeal. Of course, the power of the Attorney General is not absolute, and, if he brings an appeal which shows affirmatively on its face that it involves a question of such character that it cannot in any view be important, then the power to appeal does not exist; but if it is a question of discretion in determining whether or. not the question might not arise hereafter so as to become important, then the statute commits it to the Attorney General and not to the court, and I think that the court exceeds its powers in assuming to exercise that discretion. There is a considerable number of decisions in felony cases where the State has appealed, and a reference to only a few of them is, in my judgmént, sufficient to show the error of the court in the present decision. Take, for instance, the cases of State v. Ashley, 37 Ark. 403; State v. Gooch, 60 Ark. 218; State v. Dulaney, supra; State v. Binkley, 123 Ark. 240. In each instance there was presented the question of admissibility of testimony, ■ and in each of those cases we entertained an appeal and decided the question of law presented. In the Gooch case the defendant had been indicted for stealing a horse, and the proof adduced by the State tended to show the theft of a mare, and the c.ourt held that there was a variance and directed a verdict of not .guilty. The Attorney .General prosecuted an appeal, which was entertained by the court, and, after a thorough discussion of the question by Judge Riddick, speaking for the court, it was , decided that the court had erred in its ruling, and a declaration of law was made to that effect. I am unable to see why the questions of law involved in the Gooch case and the other cases cited above present any more clearly questions of law than the present case. Mr. Justice Humphreys joins me in this dissent.